     Case: 1:20-cr-00447 Document #: 12 Filed: 08/27/20 Page 1 of 2 PageID #:33            Cf
                                                                  /    FrLED
                           UNITED STATES DISTRICT COURT                  Au6   27   2020
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AI\{ERICA                                      ',[H?U6$B,B,EHEB0h,
                                              Case No:20 CR 447
                      v.
                                              Violation: Title 18,'United States Code,
 KOSI{AUN L. HUGHES                           Section 922(d(1)          JUI)GT GITTLHNfiAN

                                                              MAGISIBATE JIIDGE KIM
       The SPECIAL JANUARY 2020 GRAND JURY charges:

       On or about July 31, 2020, at Chicago, in the Northern District of Illinois,

Eastern Division,

                               KOSIIAUN L. HUGHES,

defendant herein, knowing that he had previously been convicted.           of a   crime

punishable by a term sf imprisonment exceeding one year, did knowingly possess, in

and affecting intbrstate and foreign commerce, a fi.rearm, namely, a            loaded

Springfield Armory Model XD, .40 caliber semi-automatic pistol bearing serial

number US468L50, which fi.rearm had traveled in interstate and foreign commerce

prior to the defendant's possession of the fi.rearm;

      In violation of Title 18, United States Code, Section 922(d$).
    Case: 1:20-cr-00447 Document #: 12 Filed: 08/27/20 Page 2 of 2 PageID #:34




                              FORFEITURE ALLEGATION

      The SPECIAL JANUARY 2020 GRAND JURY turther alleges:

      1.      Upon conviction of an offense in violation of fitle 18, United States Code,

Section 922(9), as set forth in this Indictment, defendant shall forfeit to the United

States of America alay firearm and ammunition involved in and used in the offense,

as provided   in fitle   18, United States Code, Section 924(d)(1), and   Title 28, United

States Code, Section 246L(c).

      2.      The property to be forfeited includes, but is not limited to, a Springfield

Armory Model XD, .40 caliber semi-automatic pistol bearing serial number US468150

and associated ammunition.

                                                A TRI]E BILL:


                                                 FOREPERSON



UNITED STATES ATTORNEY
